UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-7496


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES DEVERNIE HARRISON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:08-cr-00207-MR-1; 3:11-cv-00444-MR)


Submitted:   February 23, 2012             Decided:   February 28, 2012


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Devernie Harrison, Appellant Pro Se.  Kurt William
Meyers, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Charles Devernie Harrison seeks to appeal the district

court’s     order    dismissing      as    untimely      his     28    U.S.C.A.       §    2255

(West Supp. 2011) motion.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.        § 2253(c)(1)(B)         (2006).              A     certificate           of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies      this         standard       by      demonstrating            that

reasonable     jurists       would        find    that     the        district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies      relief     on    procedural          grounds,        the       prisoner        must

demonstrate     both     that   the       dispositive         procedural        ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                      Slack, 529 U.S. at 484-85.

We   have   independently       reviewed         the    record       and    conclude       that

Harrison has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                 We

dispense     with     oral    argument       because       the        facts     and       legal




                                            2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3